Per Curiam.

The respondent was charged with professional misconduct The petition alleged that the respondent was *549retained to probate a will and “ grossly neglected ” the matter; that he “ failed to respond to requests for information ” made by his client and the Bar Association; that he collected funds on behalf of his client who was unable to “ obtain any information from the respondent regarding the amount collected or an accounting therefor.”
An official referee having heard the testimony, has reported that the charges have been established. The evidence fully supports that conclusion. The respondent * ‘ grossly neglected ’ ’ the interests of his client. In addition, the proof established that he was guilty, at least, of technical conversion of Ms client’s funds.
The client was paid in full after formal complaint was made.
Because of mitigating circumstances offered in explanation of his conduct, the court is of the opinion that a suspension from the practice of the law for six months will be sufficient punishment.
The respondent should be suspended for six months with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Martin, P. J., Glennon, Untermyer, Cohn and Callahan, JJ., concur.
Respondent suspended for six months.